Citation Nr: 0618223	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  00-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
right ankle strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the left index finger.

5.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the cornea of the right eye.

6.  Entitlement to an increased (compensable) evaluation for 
recurrent urticaria.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from August 1989 to 
November 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1999 by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2004, the Board remanded this case for development 
and notification actions.  The case was returned to the Board 
in December 2005.

The veteran's service medical records show that in service in 
December 1994 his right eye was struck by a wire.  The rating 
decision in June 1999 granted entitlement to service 
connection for a small linear scar through the visual axis of 
the right eye.  The statement of the case and several 
supplemental statements of the case furnished by the RO to 
the appellant referred to the scar in question as a scar of 
the retina of his right eye.  However, a VA doctor of 
optometry who conducted an examination of the veteran's eyes 
in April 2005 reported that there is no evidence of any scar 
on the retina of the veteran's right eye but rather that 
there is a scar on the cornea of his right eye likely due to 
an abrasion of the cornea.  The reasons and bases section of 
the most recent supplemental statement of the case furnished 
to the veteran by the AMC recognizes that the scar of the 
appellant's right eye is a corneal scar and not a retinal 
scar, and the Board has re-characterized it as such in the 
list of issues on the title page of this decision.  

This decision-remand by the Board decides the issue of 
entitlement to an evaluation in excess of 10 percent for a 
scar of the cornea of the right eye.  The other five issues 
listed on the title page of this decision-remand are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

A scar on the cornea of the right eye is not productive of 
any loss of visual acuity or any field of vision loss and is 
primarily manifested by subjective complaints of a blurry 
spot and a halo effect.

CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 10 percent for a scar on the cornea of the right 
eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.20, 4.84a, Diagnostic Code 6011 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in May 
2004 and January 2005 by the AMC satisfied the statutory and 
regulatory duty to notify provisions.  The veteran has been 
afforded an eye examination for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The adjudication of the veteran's claim on appeal 
for an increased disability rating for a scar on the cornea 
of the right eye was prior to the enactment of the Veterans 
Claims Assistance Act of 2000.  The notice provided to the 
veteran by the AMC in May 2004 and January 2005 was the kind 
of remedial notice which the Court found in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), to be  permissible under 
the applicable statute and regulations.  

Disability evaluations are determined by application of a 
schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

Where entitlement to compensation has already been 
established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed, past medical 
reports are not given precedence over current findings.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

38 C.F.R. § 4.84a, Diagnostic Code 6009, pertaining to 
unhealed injury of an eye, provides that such disability may 
be rated on the related impairment of visual acuity or loss 
of field of vision.  However, the veteran's injury in service 
to his right eye, reported by the examining VA optometrist in 
April 2005 as an abrasion of the cornea of the right eye, is 
not an unhealed eye injury but rather is an eye injury which 
did heal, and so rating the veteran's service-connected 
disability of a scar of the cornea of the right eye on the 
basis of loss of visual acuity or loss of field of vision 
under Diagnostic Code 6009 would not be appropriate.  In any 
event, the VA examiner in April 2005 found that the veteran 
has corrected near vision of the right eye of 20/20, 
corrected far vision of the right eye of 20/15, and no visual 
field loss.

The veteran's scar of the cornea of the right eye is 
analogous to a retinal scar and may appropriately be 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6011 which 
provides a maximum schedular evaluation of 10 percent for a 
scar on the retina of an eye which is centrally located and 
produces an irregular, duplicated, or diminished image.  At 
the April 2005 VA eye examination, the veteran complained 
that he saw a blurry spot just off the center of his vision 
and that bright lights produced a halo effect to him.  The 
examining VA optometrist found that the veteran had no 
current residuals of the injury to his right eye during his 
active military service but that his history of a right eye 
corneal abrasion was consistent with his subjective eye 
complaints, which could cause him a mild problem with the 
activity of traveling [presumably meaning slight difficulty 
in driving a motor vehicle.]  This effect of the veteran's 
service-connected scar on the cornea of his right eye is 
adequately and appropriately compensated by the 10 percent 
rating assigned by the RO, which is the maximum schedular 
evaluation for this disability under Diagnostic Code 6011.  
No other diagnostic code provides criteria pertaining to any 
disability which is analogous to a corneal scar.

Entitlement to an evaluation in excess of 10 percent for the 
scar on the cornea of the veteran's right eye on an extra-
schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted because there is no 
showing by competent evidence that the scar is in any way 
unusual or exceptional and, in this regard, it is noted that 
there is no credible or convincing evidence of record that 
the scar on the cornea of the veteran's right eye has 
interfered with his employment or required hospitalization.  
Therefore, the Board is not required to remand this matter 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
In sum, there is no basis in fact or in law to allow 
entitlement to an evaluation in excess of 10 percent for a 
scar on the cornea of the right eye, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.84a, Diagnostic Code 6011 (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
scar on the cornea of the right eye is denied.

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The record in this case shows that, in February 1999, as 
requested by the RO prior the adjudication of the veteran's 
claims on appeal, VA general medical, joints, skin, and 
respiratory examinations were conducted at a VA Medical 
Center (VAMC).  In written argument in support of this appeal 
filed in February 2004, the veteran's representative objected 
to the fact that VA medical examinations and medical nexus 
opinions had been obtained by VA from an individual who is 
not a physician and whose qualifications to perform medical 
examinations and render medical opinions is not documented in 
the record of the case.  The remand orders of the Board's 
March 2004 required that an examination to determine the 
nature and extent of impairment of the veteran's service-
connected right ankle and low back disorders be conducted by 
"a physician with appropriate expertise" and that VA eye, 
dermatological, and respiratory examinations of the veteran 
also be conducted with the respiratory examiner providing a 
medical nexus opinion.  In September 2005, VA spine, joints, 
skin, scars, and respiratory examination were conducted at a 
VAMC by a VA employee who is not a physician and whose 
qualifications to perform medical examinations and provide 
medical opinions do not appear in the record of this case.  
(This was not the same person who conducted VA examinations 
in February 1999.)  As noted above, the VA eye examination in 
April 2005 was conducted by a doctor of optometry.

The veteran's representative argues that the failure of the 
AMC to arrange for a VA joints/orthopedic examination to be 
conducted by a physician with appropriate expertise, in 
accordance with the Board's March 2004 remand order, and the 
failure by the VAMC and the AMC to document in the record the 
qualifications of the person who conducted the VA skin, 
scars, and respiratory examinations while the case was in 
remand status did not comply with the holding in Stegall and, 
for that reason, another remand of the case for VA medical 
examinations and medical opinions is required.  The Board 
agrees.   

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment of the veteran's service-
connected right ankle and low back 
disorders.  The claims file must be 
provided to the examiner in connection 
with the examination.  All indicated 
studies should be performed.

With respect to the right ankle, the 
examiner is specifically requested to 
comment on the range of motion for the 
right ankle, including the degree of 
motion that is limited by pain, if any; 
whether arthritis of the right ankle is 
manifested by X- ray findings; and 
whether there are objective findings of 
swelling, tenderness, or crepitus.

With respect to the low back disorder, 
the examiner should provide data as to 
the range of motion for the lumbosacral 
spine, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
veteran describes flare-ups).  The 
examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.

2.  The veteran should also be afforded a 
dermatological examination to determine 
the nature and extent of his service-
connected urticaria and the scar on the 
left index finger.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the veteran his detailed clinical 
history.  All pertinent dermatological 
pathology found on examination should be 
noted in the report of the evaluation.

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss, in reference to the veteran's 
service-connected urticaria, the presence 
(including extent and severity) or 
absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, and exceptional 
repugnance.  In addition, the examiner 
should note the percentage of the entire 
portion of the veteran's body and the 
percentage of the exposed areas of his 
body which are affected by his urticaria.  
Also, the examiner should note whether 
this service-connected disability has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

With respect to the scar on the left 
index finger, the examiner should respond 
to each of the following questions with 
respect to the scar:

*	Is the scar superficial (i.e. not 
associated with underlying soft 
tissue damage) or deep (i.e. 
associated with underlying soft 
tissue damage)?

*	Does the scar cause limited motion?

*	What is the area, in square inches 
or square centimeters, covered by 
the scar?

*	Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the scar)?

*	Is the scar painful on examination?

*	Is the scar otherwise productive of 
limitation of function of the left 
index finger/hand?  If so, identify 
the limitation of function caused by 
the scar.

3.  The veteran should be afforded a 
respiratory examination by a physician 
with appropriate expertise to provide an 
opinion as to the date of onset and 
etiology of any current respiratory 
disorder.  The claims folder must be made 
available to the physician in conjunction 
with the examination.  The physician is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any upper respiratory disorder.  The 
physician should state whether it is at 
least as likely as not that any currently 
diagnosed upper respiratory disorder, to 
include asthma, found to be present had 
its onset during active service or is 
related to any complaints or symptoms 
reported during service.

4.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


